235 SOUTH 13TH STREET

PHILADELPHIA, PA 19107

PHONE: (215) 546-7400
Services for Professionals Ine. | FAX: (215) 985-0169

FED ID# XX-XXXXXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE
Process Service PAGE 1
Jaylon Blackford, Paralegal John Doe
Eric A. Shore Law Offices
Two Penn Center, Suite 1240 -VS-
1500 J.F.K. Boulevard Commonwealth of Pennsylvania, et al
Philadelphia, PA 19102
de iid Case# — 1:19-CV-02193-SHR
CUSTOMER REFERENCE NUMBER INVOICE DATE 08/25/2020
INVOICENO = PS1138120
DUE DATE 09/24/2020
NET DUE $145.85
FOR SERVICES RENDERED AMOUNT
PS174143.01 Pennsylvania Employees Benefit Trust Fund $135.00
SUMMONS AND FIRST AMENDED COMPLAINT
Civil Service - Printing & Download Charge $10.85
TOTAL $145.85
PREPAYMENT
WE ACCEPT CREDIT CARD PAYMENTS! NET DUE $145.85
TERMS: NET 30 Days - $7.50 Monthly Service Charge Added each month after 30 days
Kindly refer to Invoice Number to assure proper credit of your payment.
B&R Services for Prof, Inc Return this portion for proper credit.
235 South 13th Street
Philadelphia, PA 19107 NET DUE $145.85
215-546-7400
CUST ID (215) 627-9999 Eric A. Shore Law Offices
INVOICE NO PS$1138120
INVOICE DATE 08/25/2020
CASE ID 1:19-CV-02193-SHR
John Doe

Commonwealth of Pennsylvania, et al
235 SOUTH 13TH STREET

 

PHILADELPHIA, PA 19107 Nabbs
PHONE: (215) 546-7400 snenat em eseesacs
Services for Professionals Ine. | FAX: (215) 985-0169 Professional Procass Servers
John Doe COURT United States District Court
Middle District of Pennsylvania
NS

Commonwealth of Pennsylvania, et al

State of ae ee AFFIDAVIT
County of Dawp hey

CASE NUMBER ~ 1:19-CV-02193-SHR

B&R Control # PS174143.01
Reference Number

 

SERVICE INFORMATION

On 8/7/2020,we received the
Summons and First Amended Complaint
For service upon:Pennsylvania Employees Benefit Trust Fund
At_150 South 43rd Sreet, Harrisburg, PA 17111

 

 

[_] Served Date Time Accepted By:
In the manner described below.
|_| Personally served.

[| Adult in charge of residence, relationship is
|_| Adult in charge of residence who refused to give name and/or relationship.
|_| Manager/Clerk of place of residence lodging

__. Agent or person in charge of office or usual place of business
__| Other

 

 

 

 

 

 

Description of Person Age Height Weight Race
Other

Sex

 

 

EANot Served Date vg hee Time ;):30 404 [| Moved [ | Unknown [X]NoAnswer  [_]| Vacant

ba Other vidi ig ¢ jose the peblic dhe bo the pen demec the extrior
dts are Sc '

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

The Process Server, being duly sworn, deposes and says that the me to and subscribed before me this
facts set forth herein are trule and correct to the best of their as 7 aay of of F to
knowledge, information and helie “AL
Process Server/ p id Public LL
ner x —— i
\ = sina
Client Phone (215) 627-8e89 | Filed Date: [07/13/2020] BR dove By: [08/21/2020
Jaylon Blackford, Paralegal sais Commonwealth of Pennsylvania - Notary Seal
Eric A. Shore Law Offices Fy John F. Shinkowsky, Notary Public
Two Penn Center, Suite 1240 Dauphin County
1500 J.F.K. Boulevard My commission expires September 28, 2022
Philadelphia, PA 19102 mission number 1151303

 

 

 

 

 

ORIGINAL

 
Case 1:19-cv-02193-CCC Document3 Filed 12/26/19 Page 1 of 2
UNITED STATES DISTRICT COURT

for the

MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE
Plaintiff

 

Civil Action No.:
1:19-CV—02193-SHR.
Hon. Sylvia H. Rambo

¥,

COMMONWEALTH OF PENNSYLVANIA, ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

SEE COMPLAINT

Pennsylvania Employees Benefit Trust Fund
150 South 43rd Street
Harrisburg, PA 17111

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) ——— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Justin Frederick Robinette

The Law Offices of Eric A. Shore, P.C.
Two Penn Center

1500 JFK Boulevard, Suite 1240
Philadelphia, PA 19102

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

PETER J. WELSH
CLERK OF COURT

s/ — Maureen F, Walker
Signature of Clerk or Deputy Clerk

 

 

 

ISSUED ON 2019-12-26 09:39:02.0, Clerk USDC MDPA
Case 1:19-cv-02193-CCC Document 3 Filed 12/26/19 Page 2 of 2

Civil Action No.: 1:19-CV—-02193-SHR
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())
This summons for (name of individual and title, if any) piss Sere

was received by me on (date) O¢ ho hero ;

Cl | personally served the summons on the individual at (place)

on (date) ; or

C1 | left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

“| | served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; OF

chrcd & the pubhe

the huclding is close whe ft
® | returned the summons unexecuted because duc + je Pau demcc : OF

CO) Other (specify) :

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

6 Ny A QQ
ies \ b Server's Signature
“Ter Du arde er, heecese Server
/ inted name Gnd title

sn Wnerbun Lead, dM Fler
Aavtis hry, PA (W107 __

r's Address

 

Additional information regarding attempted service, etc:
